State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 7, 2016                   520416
________________________________

In the Matter of ANTOINETTE LL.
   and Others, Alleged to be
   Severely Abused Children.

ALBANY COUNTY DEPARTMENT FOR
   CHILDREN, YOUTH AND                      MEMORANDUM AND ORDER
   FAMILIES,
                    Respondent;

RALPH MM.,
                    Appellant.
________________________________


Calendar Date:   November 16, 2015

Before:   McCarthy, J.P., Egan Jr., Rose, Lynch and Clark, JJ.

                             __________


     Mitch Kessler, Cohoes, for appellant.

      Carly M. Mousseau, Albany County Department for Children,
Youth and Families, Albany, for respondent.

     Carol R. Stiglmeier, Albany, attorney for the children.

                             __________



McCarthy, J.P.

      Appeal from an order of the Family Court of Albany County
(M. Walsh, J.), entered December 1, 2014, which granted
petitioner's application, in a proceeding pursuant to Social
Services Law § 384-b, to adjudicate respondent's children to be
severely abused, and terminated respondent's parental rights.
                              -2-                520416

      In a previous proceeding, respondent, the father of Ralph
LL. (born 2002), Ray LL. (born 2006) and Antoinette LL. (born
2011), was found to have, among other things, abused and/or
seriously abused the subject children (Matter of Aleria KK.
[Ralph MM.], 127 AD3d 1525, 1525-1527 [2015], lv denied 25 NY3d
1193 [2015]). Such findings were supported by evidence
consisting of "corroborated allegations of horrendous, repeated
acts of sexual and physical abuse perpetrated by respondent
against his children" (id. at 1527). In February 2014,
petitioner commenced the instant proceeding, pursuant to Social
Services Law § 384-b, to, among other things, terminate
respondent's parental rights of the subject children.
Thereafter, Family Court granted petitioner's motion for summary
judgment adjudicating the children to be severely abused pursuant
to Social Services Law § 384-b (8) (a) (ii). As a result, Family
Court held a dispositional hearing and, thereafter, issued an
order terminating respondent's parental rights. Respondent now
appeals.

      Respondent's sole contention, that the best interests of
the children do not support terminating his parental rights, is
without merit. Competent evidence introduced at the
dispositional hearing established that Ray LL. and Antoinette LL.
were both thriving in foster homes with foster parents who wished
to adopt those children if the opportunity arose in the future.
It was further established that Ralph LL. was currently residing
in an inpatient psychiatric ward. Ralph LL.'s therapist
testified that Ralph LL. had indicated to her that respondent had
forced him to perform oral sex on respondent and that respondent
had anally raped him. According to that therapist, Ralph LL. had
explained to her his belief that he and the remainder of his
family would be safe because respondent would remain incarcerated
for the rest of his life.1 Considering this evidence, we find a
sound and substantial basis for the conclusion that the best


    1
        The therapist testified further regarding the lengths
that she and other staff members took to create a therapeutically
safe environment to inform Ralph LL. that the premise of his
belief was incorrect and that respondent was no longer
incarcerated.
                              -3-                  520416

interests of the children supported terminating respondent's
parental rights (see Matter of Bradly A. [Lawrence A.], 97 AD3d
931, 932 [2012], lv denied 19 NY3d 814 [2012]; Matter of Dakota
Y. [Robert Y.], 97 AD3d 858, 860-861 [2012], lv denied 20 NY3d
852 [2012]).

     Egan Jr., Rose, Lynch and Clark, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court